IN THE SUPREME COURT OF THE STATE OF NEVADA


                RICHARD LEE GRUBER,                                      No. 83437
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF                                       FILED
                CLARK; AND THE HONORABLE
                JOSEPH HARDY, JR., DISTRICT
                                                                               DEC 2 8 2021
                                                                             Et "Ar11:17-! At. !-.1ROWN
                JUDGE,                                                    CLERK OF ii-L-P:-..;F:%1E COURT
                Respondents,                                             BY
                                                                                 tiu1.Y CLER-ic.
                  and
                THE STATE OF NEVADA,
                Real Party in Interest.



                     ORDER DISMISSING PETITION FOR WRIT OF MANDAMUS

                            This is an original petition for a writ of mandarnus seeking to
                compel the Eighth Judicial District Court clerk to transfer his petition for a
                writ of habeas corpus to the Eleventh Judicial District Court.
                            On September 23, 2021, this court entered an order directing
                real party in interest, on behalf of respondents, to file and serve an answer,
                including authorities, against issuance of the requested writ. No answer
                was filed, and on November 17, 2021, this court entered an order to show
                cause, directing both real party in interest and respondents to show cause
                why the requested writ should not issue and to file and serve an answer.
                            On December 14, 2021, respondents filed a response to our
                order to show cause, confirming that petitioner's petition for a writ of
                habeas corpus was transferred to the Eleventh Judicial District Court. It
                appears that this court is no longer able to grant the relief petitioner

SUPREME COURT
       OF
   NEVADA


  1•417A

                                                                                       el - 3(17700
                   requested, as it has been effectuated by the district court, and we thus
                   dismiss the instant petition as moot. See Personhood Nev. v. Bristol, 126
                   Nev 599, 602, 245 P.3d 572, 574 (2010) (holding that a case that initially
                   presents a live controversy may be rendered moot by subsequent events).
                              It is so ORDERED.




                                                                       , C.J.
                                          Hardesty




                                                                                       J.
                                                            Stiglich




                   cc:   Hon. Joseph Hardy, Jr., District Judge
                         Richard Lee Gruber
                         Attorney General/Carson City
                         Clark County District Attorney
                         Attorney General/Las Vegas
                         Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                       2
al) 14.3iA     ,